The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received May 16, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 4-5, 7-8, 10, 12, 15-16, 21-22, 24-26, 30-32, 35-36, 38, 46-110 are canceled.  Claims 13, 20, 42 are currently not being considered because they do not read on Factors IIa and Xa, image sensor, apixaban.  Claims 1-3, 6, 9, 11, 14, 17-19, 23, 27-29, 33-34, 37, 39-41, 43-45, 111-114, 115, to Factors IIa and Xa, image sensor, apixaban, are under consideration.

Priority:  This application claims priority to provisional applications 62/699665, filed July 17, 2018, and 62/538618, filed July 28, 2017.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9, 11, 14, 17-18, 23, 27-29, 33-34, 37, 39-41, 43-45, 111-114, 115 are rejected under 35 U.S.C. 103 as being unpatentable over Kolandaivelu et al. (US 20140236494; IDS 01.09.19, previously cited) in view of Bates et al. (2005 Circulation 112:  e53-e60; previously cited) and/or Nayak et al. (2015 CPT Pharmacometrics Syst Pharmacol 4:  396-405; IDS 01.09.19, previously cited).
Kolandaivelu et al. disclose a microfluidic device comprising a plurality of channels for assessing clot activity in a specimen of flood (at least p. 20-21 claims 1-22).  It is disclosed the one or more test receptacles in which the blood is contained therein can be exposed to different substances/substrates, chemical reagents, concentrations of reagents, and/or combinations of reagents (at least paragraphs 0085, 0098, 0121, 0123).  The test receptacles may be configured as test conduits, test wells, or combinations thereof (at least paragraph 0087).  It is disclosed the test receptacles are provided for exposing the contained blood to a substances or substrates, including activators selected from among others fibrinogen, thrombin (Factor IIa), thromboplastin, von Willebrand factor, tissue factor (at least paragraphs 0094, 0098, 0138).  It is disclosed that blood contacting surfaces of a first subset of the plurality of test receptacles are coated with a first surface substrate and blood contacting surfaces of a second subset of the plurality of test receptacles are coated with a second surface substrate which is different from the first surface substrate (at least paragraphs 0011, 0080, 0121).  Kolandaivelu et al. disclose the conduits may have any cross-sectional geometry, including diameters of 0.1 mm to 1 mm and lengths of approximately 0.5 cm to 20 cm (at least paragraph 0097).  
Kolandaivelu et al. also provide methods for exposing blood to multiple conditions to determine clot activity; in certain embodiments, the methods include, exposing a specimen of blood to one or more blood conditions in vitro to form one or more blood samples; delivering the one or more blood samples into or through a plurality of test receptacles; and analyzing an amount of clot formation that occurs within each of the test receptacles.  The blood conditions, test receptacles, and clot formation analysis may include any of the embodiments described herein.  In one embodiment, the one or more blood samples are delivered at a first blood flow rate through a first subset of the plurality of test receptacles and at a second blood flow rate which is different from the first blood flow rate through a second subset of the plurality of test receptacles.  A third subset of the plurality of test receptacles has blood contacting surfaces which are coated with a first surface substrate, and a fourth subset of the plurality of test receptacles has blood contacting surfaces which are coated with a second surface substrate which is different from the first surface substrate.  For example, at least one of the test receptacles of the first or second subset may also be in the third or fourth subset (at least paragraphs 0141-0142).  Following the test run, after the blood has been allowed to interact with the surface in the test conduits or test wells/receptacles, the amount of clot formulation or activity is quantified by a clot detector; including detecting and/or quantifying the amount of adherent thrombus formation on the test surface, assaying the blood for the level of clot progression, and measuring time-to-clot formation (at least paragraphs 0126, 0145).  The embodiments of the microfluidic device provide advantageous techniques for collecting vast amounts of data related to clot formation in response to graded adjustments in surface substrate condition, blood state, blood flow rates; further, the systems, devices, and methods can be modified to produce any number of different test conditions (at least paragraph 0145).  Data generated from one or more standard clinical tests including, but not limited to prothrombin time tests, partial thromboplastin time tests, platelet counts, hematocrit tests, fibrinogen concentration tests, factor activity tests, and the like, can be determined (at least paragraph 0152).
Bates et al. disclose various clot-based tests are used to assess coagulation function, including prothrombin time, aPTT, thrombin clotting time, activated clotting time (at least p. e54).  Bates et al. disclose clotting time varies according to the reagent and the causes of clot-based assay prolongation (at least p. e55).
Nayak et al. disclose assessing thrombin generation is useful for monitoring clinical effects of coagulation modulating therapies and activated Partial Thromboplastin Time (aPTT) is also widely used in the clinical setting to diagnose coagulation disorders (at least p. 397).  Nayak et al. disclose a schematic of the coagulation network and disclose assessing clot activity by adding different coagulation factors, including FVIIa and FXa, at different concentrations, including differing by factors of two (at least p. 397-398).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references and arrive at the claimed method of assessing coagulation in a blood sample, comprising adding a first coagulation factor to at least two portions of the blood sample, each portion receiving the first coagulation factor at a different concentration, adding a second coagulation factor to at least two further portions of the blood sample, each two further portions receiving the second coagulation factor at a different concentration, where the different concentrations of the first and second coagulation factor differ by at least a factor of two, wherein the first and second coagulation factors are different from each other and in activated form, where the second coagulation factor can be a coagulation factor that is upstream of the first coagulation factor, measuring clot formation for each portion and further portions of the blood sample, and determining based on the clot formation measured for each portion and further portions of the blood sample whether there is a coagulation defect in the blood sample (portions), where the at least two portions and further portions of the blood sample are flow through a series of channels (or conduits) of a microfluidic device, the blood sample portion(s) are flowed through separate channels, where the channels are configured to trigger and/or localize clot formation (i.e. a first subset of the plurality of conduits are coated with the first activator of blood coagulation and a second subset of the plurality of conduits are coated with a second activator of blood coagulation which is different from the first activator of blood coagulation and is upstream of the of the first activator of blood coagulation) (instant claims 1-3, 6, 9, 11, 14, 17-18, 23, 27-29, 33-34, 37, 39-41, 43-45, 111-114, 115).  The motivation to do so is provided by at least Kolandaivelu et al., which disclose methods and systems for exposing blood to multiple conditions to determine clot activity, including different substances or substrates such as coagulation factors or activators of blood coagulation, concentrations of activators, and/or combinations of activators or chemical reagents are advantageous for collecting data related to clot formation.
Regarding instant claim 1, wherein the different concentrations of the first and second coagulation factors between the portions of blood samples differ by at least a factor of two, it would have been obvious to arrive at the claimed limitation(s) by routine optimization.  Nayak et al. disclose a schematic of the coagulation network and disclose assessing clot activity by adding different coagulation factors, including FVIIa and FXa, at different concentrations, including differing by factors of two (at least p. 397-398, 400).  As noted above, Kolandaivelu et al. disclose methods and systems for exposing portions of blood samples to multiple conditions to determine clot activity, including different substances or substrates such as coagulation factors or activators of blood coagulation, concentrations of activators, and/or combinations of activators or chemical reagents are advantageous for collecting data related to clot formation.  Therefore, it would have been obvious to arrive at the claimed different concentrations of the first and second coagulation factors between the portions of blood samples differing by at least a factor of two by routine optimization.
Regarding instant claim 1, wherein the first and/or second coagulation factors are in activated form, as noted above, Kolandaivelu et al. disclose activators selected from among others fibrinogen, thrombin (Factor IIa), thromboplastin, von Willebrand factor, tissue factor (at least paragraphs 0094, 0098, 0138).  Therefore, it would have been obvious to arrive at first and/or second coagulation factors in activated form for addition to the blood sample portions to be tested.
Regarding instant claim 1, determining whether there is coagulation defect in the coagulation pathway that is downstream of where the first coagulation factor acts in the coagulation pathway, at the point of where the first coagulation factor acts in the coagulation pathway, or at the point of where the second coagulation factor acts in the coagulation pathway, Bates et al. and Nayak et al. depict schematics of the coagulation network and the prior art disclose assessing clot activity by adding specific coagulation factors, to determine the defect(s); therefore, it would have been obvious to arrive at the recited mental steps of determining where the defect is in the coagulation pathway, i.e. downstream of where the first coagulation factor acts in the coagulation pathway, at the point of where the first coagulation factor acts in the coagulation pathway, or at the point of where the second coagulation factor acts in the coagulation pathway, etc.
Regarding instant claims 2-3, Kolandaivelu et al. disclose blood samples, including whole blood (at least paragraphs 0008, 0011-0014).
Regarding instant claims 3, 115, Kolandaivelu et al. disclose the conduits may have any cross-sectional geometry, including diameters of 0.1 mm to 1 mm and lengths of approximately 0.5 cm to 20 cm (at least paragraph 0097); therefore, it would have been obvious to arrive at the recited portions of blood samples having volumes less than 1 mL or 50 μL by routine optimization.
Regarding instant claims 28-29, 111, Kolandaivelu et al. disclose the test conduits are in communication with multiple flow generator devices and provide different levels of pressure, where the blood further interacts with the surface in the test conduits, to affect clot formation activity, where the conduits have the same geometries (at least p. 7-11).
Regarding instant claim 33-34, 111, as noted above, Kolandaivelu et al. disclose that the one or more test conduits in which the blood is contained therein can be exposed to different chemical reagents, concentrations of reagents, and/or combinations of reagents, where embodiments include different concentrations of a first coagulation factor and different concentrations of a second coagulation factor (at least paragraphs 0098) and the reagents are added at small, incremental quantities (at least paragraph 0138), where the conduits have the same geometries (p. 7-11).
Regarding instant claim 37, Kolandaivelu et al. disclose clot analysis and/or data analysis at specific times after reaction of the blood samples with reagent(s), including the different coagulation factors or substances (at least paragraphs 0126-0140, 0145-0168).
Regarding instant claims 39-41, Nayak et al. disclose assessing blood coagulation of patients, including patients undergoing therapy to treat coagulation system disorders, including Factor Xa inhibitor apixaban (at least p. 396).  Bates et al. also disclose assessing blood coagulation of patients undergoing therapy.  Kolandaivelu et al. disclose methods and systems for assessing clot activity of blood samples under various conditions (at least paragraphs 0011, 0141).  Therefore, it would have been obvious that a blood sample from a patient undergoing anticoagulation therapy can be subjected to testing in the microfluidic system of Kolandaivelu et al.
Regarding instant claim 45, Kolandaivelu et al. disclose the systems and methods for generating data on a patient can be used as a point-of-care device to rapidly and accurately identify a patient’s thrombotic state and/or other related condition or risk; where the patient’s risk or response to a drug therapy can be monitored and altered to the desired state (at least paragraph 0077).  Therefore, it would have been obvious that a reversal agent can be administered to a patient being monitored for a targeted therapy such as apixaban, if necessary.
Regarding instant claims 43-44, Kolandaivelu et al. disclose clot analysis and data analysis, including generality a plurality of patient data points, each data point comprising an amount of clot formation and at least one exposure condition, to determine or assess the outcome of the patient, including measuring time-to-clot formation (at least paragraphs 0126-0140, 0145-0168).  Bates et al. disclose clotting time varies according to the reagent and the causes of clot-based assay prolongation (at least p. e55).  Therefore, it would be obvious that Kolandaivelu et al. disclose determining defect(s) in a blood sample compared to a control sample or normalized coagulation time based on the activator of coagulation present in the conduit.
Regarding instant claim 3, Kolandaivelu et al. disclose blood samples, which would reasonably include whole blood, and test receptacles having a diameter of approximately 1 mm to approximately 10 mm and a depth of approximately 1 mm to 10 mm (at least paragraphs 0079, 0123); therefore, it would be obvious that volumes of blood sample would be less than about 1 mL.
Regarding instant claims 11, 113-114, as noted above, Kolandaivelu et al. disclose the one or more test conduits in which the blood is contained therein can be exposed to different chemical reagents, concentrations of reagents, and/or combinations of reagents, where embodiments include different concentrations of a first coagulation factor and different concentrations of a second coagulation factor (at least paragraphs 0098), including coagulation factors selected from among others fibrinogen, thrombin (Factor IIa), thromboplastin, von Willebrand factor, tissue factor (at least paragraphs 0094, 0098).  Nayak et al. disclose a schematic of the coagulation network and also disclose assessing clot activity by adding different coagulation factors, including FVIIa and FXa (at least p. 397-398).  Bates et al. disclose various clot-based tests are used to assess coagulation function, including prothrombin time, aPTT, thrombin clotting time, activated clotting time, including for assessing thrombin and Factor X (at least p. e54).  Therefore, it would have been obvious to arrive at the claimed coagulation factors IIa and Xa for assessing blood clotting in a blood sample.
Regarding instant claim 112, as noted above, Kolandaivelu et al. disclose clot analysis and data analysis, including generality a plurality of patient data points, each data point comprising an amount of clot formation and at least one exposure condition, to determine or assess the outcome of the patient, including measuring time-to-clot formation (at least paragraphs 0126-0140, 0145-0168).  Bates et al. disclose clotting time varies according to the reagent and the causes of clot-based assay prolongation (at least p. e55).  Kolandaivelu et al. disclose the one or more test conduits in which the blood is contained therein can be exposed to different chemical reagents, concentrations of reagents, and/or combinations of reagents, where embodiments include different concentrations of a first coagulation factor and different concentrations of a second coagulation factor (at least paragraphs 0098), including coagulation factors selected from among others fibrinogen, thrombin (Factor IIa), thromboplastin, von Willebrand factor, tissue factor (at least paragraphs 0094, 0098).  Therefore, it would be obvious that Kolandaivelu et al. disclose determining defect(s) in a blood sample compared to a control sample or normalized coagulation time based on the conditions of the activator of coagulation present in the conduit.

Claims 1-3, 6, 9, 11, 14, 17-18, 19, 23, 27-29, 33-34, 37, 39-41, 43-45, 111-114, 115 are rejected under 35 U.S.C. 103 as being unpatentable over Kolandaivelu et al. (US 20140236494; IDS 01.09.19, previously cited) in view of Bates et al. (2005 Circulation 112:  e53-e60; previously cited) and/or Nayak et al. (2015 CPT Pharmacometrics Syst Pharmacol 4:  396-405; IDS 01.09.19, previously cited), and further in view of Jain et al. (US 20160258968; IDS 01.09.19, previously cited).  The teachings of Kolandaivelu et al., Bates et al., and/or Nayak et al. over instant claims 1-3, 6, 9, 11, 14, 17-18, 23, 27-29, 33-34, 37, 39-41, 43-45, 111-114, 115 are noted above.
Kolandaivelu et al. disclose analyzing clot formation within the test conduits, including fluorescence detection, colorimetric assay by a spectrometer (at least paragraph 0133, 0137).  Kolandaivelu et al. do not explicitly teach generating an image of the clot.
Jain et al. also disclose a microfluidic device for real-time clinical monitoring and quantitative assessment of whole blood coagulation, comprising a plurality of microchannels, where the blood sample is driven through the microchannels (at least abstract).  It is disclosed that the microfluidic device is integrated with fluorescence imaging to enable simultaneous quantitation of coagulation and platelet aggregation (at least paragraphs 0039, 0042, 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references and integrate an image sensor or fluorescence microscope with the microfluidic device of the prior art to measure or assess clot formation from a whole blood sample (instant claims 1, 19).  The motivation to do so is provided by at least Jain et al., which disclose integrating or utilizing microscopy or imaging devices with a microfluidic device for assessing whole blood coagulation.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining the 103 rejections are the same as previously noted.
Applicants assert that the office has merely pointed to recitations of coagulation factors (which are recited alongside various other agents) in Kolandaivelu et al.; the office has not articulated any reasoning as to why a person of ordinary skill would have used, in light of the cited art, an activated coagulation factor in a method having all of the other claimed features.  Kolandaivelu et al. disclose “multi-parameter assay embodiments” to allow “the interdependencies that characterize an individual’s hemostatic state to be measured” (paragraph 0074) and does not suggest that an assay could be designed for determining where in a coagulation pathway there may be a defect or inhibition of coagulation factor function.
Applicants’ remarks are not persuasive.  In this instance, the multiparameter testing disclosed in Kolandaivelu et al. comprise assays that are already known or recognized to determine and/or measure a coagulation factor defect; thereby also allowing determination of where in a coagulation pathway there may be the defect or inhibition of coagulation factor function.  Kolandaivelu et al. is cited with at least Bates et al., which expressly disclose what the various clot-based assays or tests disclosed in Kolandaivelu et al. are used to test for and the coagulation factor deficiencies that are detected (Bates et al. p. e54-e55).
Additionally, as previously noted, Kolandaivelu et al. disclose that the data generated from one or more standard clinical tests including, but not limited to prothrombin time tests, partial thromboplastin time tests, platelet counts, hematocrit tests, fibrinogen concentration tests, factor activity tests, and the like, can be determined (at least paragraph 0152).  Therefore, Kolandaivelu et al. can also be deemed to disclose identifying defects in a coagulation factor or coagulation pathway.
Applicants assert that in regards to the claimed features that for each of the coagulation factors used, their concentrations differ by at least a factor of two, the office points to concentrations used in Nayak et al.  In citing Nayak et al., the office again has selected a particular feature from completely different assays disclosed in the cited art, without any rationale for doing so.  
Applicants’ remarks are not persuasive.  In this instance, the assays disclosed in Nayak et al. are already disclosed as assays used in the testing methods of Kolandaivelu et al. for exposing blood to multiple conditions to determine clot activity.  Data generated from one or more standard clinical tests including, but not limited to prothrombin time tests, partial thromboplastin time tests, platelet counts, hematocrit tests, fibrinogen concentration tests, factor activity tests, and the like, can be determined (Kolandaivelu et al. at least paragraph 0152).  Therefore, it would have been obvious to arrive at the claimed concentration(s) by routine optimization.  In this instance, the prior art reasonably disclose concentrations of the coagulation factor(s) used in assays to assess clot activity of samples.  Nayak et al. disclose a schematic of the coagulation network and disclose assessing clot activity by adding different coagulation factors, including FVIIa and FXa, at different concentrations, including differing by factors of two (at least p. 397-398, 400).  As noted above, Kolandaivelu et al. disclose methods and systems for exposing portions of blood samples to multiple conditions to determine clot activity, including different substances or substrates such as coagulation factors or activators of blood coagulation, concentrations of activators, and/or combinations of activators or chemical reagents are advantageous for collecting data related to clot formation.  Therefore, it would have been obvious to arrive at the claimed different concentrations of the first and second coagulation factors between the portions of blood samples differing by at least a factor of two by routine optimization.
Applicants assert that the office provides that the motivation to arrive at the claimed methods is provided by at least Kolandaivelu et al. (see at least p. 6 of the previous office action); however, this statement merely points to general teachings from Kolandaivelu et al.  Such general teachings do not teach or suggest the claimed combination of features and specific conditions for determining whether, and at which point, a blood sample has a coagulation inhibition or coagulation defect in a coagulation pathway.
Applicants’ remarks are not persuasive.  As already noted, Kolandaivelu et al. is cited with at least Bates et al., which expressly disclose what the various clot-based assays or tests disclosed in Kolandaivelu et al. are used to test for and the coagulation factor deficiencies that are detected (Bates et al. p. e54-e55).  Bates et al. and Nayak et al. also depict schematics of the coagulation network and the prior art disclose assessing clot activity by adding specific coagulation factors, to determine the defect(s); therefore, it would have been obvious to arrive at the recited mental steps of determining where the defect is in the coagulation pathway, i.e. downstream of where the first coagulation factor acts in the coagulation pathway, at the point of where the first coagulation factor acts in the coagulation pathway, or at the point of where the second coagulation factor acts in the coagulation pathway, etc.
Regarding Applicants’ remarks that one would not have a reasonable expectation of success, the remarks are not persuasive.  In this instance, one of ordinary skill would have a reasonable expectation of success because clot-based tests or assays to assess coagulation function or deficiencies were known and it was known how to perform said tests and assays to determine whether there is an abnormality or prolongation of the clot-based assay (Bates et al.; Nayak et al.).
Regarding Applicants’ remarks that Bates et al./Nayak et al. disclose only standard assays and do not teach or suggest the specific combination of particular features claimed, the remarks are not persuasive.
As previously noted, Kolandaivelu et al. disclose methods for exposing blood to multiple conditions to determine clot activity; in certain embodiments, the methods include, exposing a specimen of blood to one or more blood conditions in vitro to form one or more blood samples; delivering the one or more blood samples into or through a plurality of test receptacles; and analyzing an amount of clot formation that occurs within each of the test receptacles.  The blood conditions, test receptacles, and clot formation analysis may include any of the embodiments described herein.  In one embodiment, the one or more blood samples are delivered at a first blood flow rate through a first subset of the plurality of test receptacles and at a second blood flow rate which is different from the first blood flow rate through a second subset of the plurality of test receptacles.  A third subset of the plurality of test receptacles has blood contacting surfaces which are coated with a first surface substrate, and a fourth subset of the plurality of test receptacles has blood contacting surfaces which are coated with a second surface substrate which is different from the first surface substrate.  For example, at least one of the test receptacles of the first or second subset may also be in the third or fourth subset (at least paragraphs 0141-0142).  Following the test run, after the blood has been allowed to interact with the surface in the test conduits or test wells/receptacles, the amount of clot formulation or activity is quantified by a clot detector; including detecting and/or quantifying the amount of adherent thrombus formation on the test surface, assaying the blood for the level of clot progression, and measuring time-to-clot formation (at least paragraphs 0126, 0145).  
It is disclosed the one or more test receptacles in which the blood is contained therein can be exposed to different substances/substrates, chemical reagents, concentrations of reagents, and/or combinations of reagents (at least paragraphs 0085, 0098, 0121, 0123).  The test receptacles may be configured as test conduits, test wells, or combinations thereof (at least paragraph 0087).  It is disclosed the test receptacles are provided for exposing the contained blood to a substances or substrates, including activators selected from among others fibrinogen, thrombin (Factor IIa), thromboplastin, von Willebrand factor, tissue factor (at least paragraphs 0094, 0098, 0138).
Data generated from one or more standard clinical tests including, but not limited to prothrombin time tests, partial thromboplastin time tests, platelet counts, hematocrit tests, fibrinogen concentration tests, factor activity tests, and the like, can be determined (at least paragraph 0152).
Bates et al. disclose various clot-based tests are used to assess coagulation function, including prothrombin time, aPTT, thrombin clotting time, activated clotting time (at least p. e54).  Bates et al. disclose clotting time varies according to the reagent and the causes of clot-based assay prolongation (at least p. e55).
Therefore, the teachings of the prior art can reasonably be deemed to disclose exposing portions of a blood sample to a first coagulation factor at different concentrations and exposing further portions of the blood sample to a second coagulation factor at different concentrations, wherein the second coagulation factor can be a coagulation factor that acts upstream of the first coagulation factor in a coagulation pathway, measuring clot formation for each portion and further portions of the blood sample, and determining based on the clot formation measured for each portion and further portions of the blood sample whether there is a coagulation defect in the blood sample (portions), and where the defect is in the coagulation pathway, i.e. downstream of where the first coagulation factor acts in the coagulation pathway, at the point of where the first coagulation factor acts in the coagulation pathway, or at the point of where the second coagulation factor acts in the coagulation pathway, etc.
See also the reasons noted above.
Regarding Applicants’ remarks on Jain et al., the remarks are not persuasive.  Jain et al. is cited to note that it is obvious to integrate an image sensor or fluorescence microscope with the microfluidic device of the prior art to measure or assess clot formation from a whole blood sample.  The reasons for maintaining Kolandaivelu et al., Bates et al., and Nayak et al. are the same as noted above.
For at least these reasons, the 103 rejections are maintained.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656